Citation Nr: 1122776	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a prostate disorder, to include benign prostatic hypertrophy.

2.  Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy, and to include as due to herbicide exposure.

3.  Entitlement to service connection for a low testosterone disorder, to include as due to herbicide exposure.

4.  Entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  

Initially, the Board notes that the service connection claims have been subject to Chairman's Memorandum 01-06-24 (September 21, 2006), which instituted a stay on all cases affected by the Court decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), which rescinds Chairman's Memorandum 01- 06-24 in its entirety, the Board finds it may now proceed in the instant appeal.

In his September 2009 and March 2010 substantive appeals (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent January 2011 letter, the Veteran stated that he wished to withdraw his request for a hearing.  So his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).

The issues of: (1) entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy, and to include as due to herbicide exposure; (2) entitlement to service connection for a low testosterone disorder, to include as due to herbicide exposure; and, (3) entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1997 rating decision denied service connection for a prostate disorder.

2.  The evidence pertaining to the Veteran's prostate disorder submitted subsequent to the April 1997 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision that denied service connection for a prostate disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a prostate disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

In an April 1997 rating decision, the Veteran was denied service connection for a prostate disorder, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the records did not show that he received treatment for the disorder during his active military service.  

In May 2004, the Veteran filed a claim to reopen his previously denied claim for service connection for a prostate disorder.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records have been added to the record since the April 1997 denial, including private medical records and VA records.  This evidence is new because it has not previously been submitted.  

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has a current prostate disorder.  Specifically, the Veteran has been diagnosed by VA and private physicians with an enlarged prostate.  Throughout the appeal, the Veteran has also credibly stated that his current prostate disorder was incurred during his active military service, to include his presumed herbicide exposure from his military service in the Republic of Vietnam, and has continued since his military discharge.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions are thus presumed credible for the purposes of reopening this claim.  Therefore, the Veteran's credible lay statements, combined with the current treatment records, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion, particularly since the Veteran has never been afforded a VA medical opinion for this claim.  Shade, 24 Vet. App. at 118.  

Therefore, since there is new and material evidence, the claim for service connection for a prostate disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a prostate disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, in August 2010, the Veteran submitted his authorization (on VA Form 21-4142) for VA to obtain his private treatment records from the Lovelace Medical Center in Albuquerque, New Mexico.  The Veteran indicated that he was treated at the Lovelace Medical Center for his bilateral hearing loss and for his Agent Orange.  The RO made three unsuccessful attempts in September 2010 and in October 2010 to obtain these records.  Just before the Veteran's appeal was certified to the Board in December 2010, the Lovelace Medical Center submitted a statement indicating that the facility needs the Veteran's date of birth in order to locate and deliver his records to VA.  Therefore, since the Veteran indicated that these records are pertinent to his claims, and since the RO is in possession of the Veteran's date of birth, the Board finds that this appeal must be remanded so that these private medical records can be obtained by the RO/AMC.  These records are not currently in the file and thus should be obtained before deciding his appeal.  38 C.F.R. § 3.159(c)(1).  

Second, the most recent outpatient treatment records from the Nashville, Tennessee, VA Medical Center (VAMC) are dated from September 2009.  All pertinent records since this date should be obtained and added to the claims file.

Third, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed prostate disorder and low testosterone disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has been recently diagnosed with and treated for an enlarged prostate and low testosterone levels by both his VA and private physicians.  The Veteran has also submitted statements in which he indicates that his current prostate disorder and low testosterone disorder were incurred during his active military service - particularly, from his presumed herbicide exposure from his military service in the Republic of Vietnam.  Therefore, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed prostate disorder and low testosterone disorder.  The Veteran has never been afforded a VA examination for these claims.  Thus, the Board finds that VA examinations are needed to determine whether these disorders are related to the Veteran's active military service, to include his presumed herbicide exposure.  

Finally, the Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in July 2009.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is almost two years old.  Therefore, a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At present there is no indication of the functional effects the Veteran experiences as a result of his bilateral hearing loss - including, for example, in his day-to-day activity and civilian occupation.  Thus, the Board finds that these considerations must also be addressed in the requested VA audiological examination.
Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that he may submit additional evidence that would show how his bilateral hearing loss affects his ability to obtain and maintain employment, or present an unusual disability picture as to render impractical the application of the regular schedule.  This might include evidence of hospitalization or medical treatment, or jobs lost as a result of his bilateral hearing loss.  Statements from employers, potential employers, or other witnesses may also be submitted.  

2.  Ask the Veteran whether he has recently been treated by any private providers for the disorders that are currently on appeal, and obtain a list of those providers.  Obtain any available records.  

Specifically, the RO/AMC should provide the Lovelace Medical Center in Albuquerque, New Mexico, with the Veteran's date of birth, and then obtain the private medical records from this facility.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Nashville, Tennessee, VAMC region since September 2009 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed low testosterone disorder, and any other disorders associated with his low testosterone.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  The examiner must also indicate whether low testosterone is a medical disability or disorder.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any currently diagnosed low testosterone disorder or related disorder had its onset during his active military service or is in any other way causally related to his active service, to include his presumed herbicide exposure.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed prostate disorder, to include benign prostatic hypertrophy.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any currently diagnosed prostate disorder had its onset during his active military service or is in any other way causally related to his active service, to include his presumed herbicide exposure.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.
The examiner must also take into account the Veteran's contentions in regard to this disability, and should comment on the Veteran assertions.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  The RO/AMC shall afford the Veteran a VA audiological examination to ascertain the current severity of the Veteran's service-connected bilateral hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss in the final report of the evaluation, including specifically the effect of the Veteran's bilateral hearing loss on his ability to communicate via the telephone and the impact of this on his employability and civilian occupation.  In addition, the examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


